If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


OTIS HOLT,                                                              UNPUBLISHED
                                                                        April 29, 2021
                Plaintiff-Appellee,

v                                                                       No. 352163
                                                                        Wayne Circuit Court
CITY OF DETROIT and ERIC JONES,                                         LC No. 18-013236-CD

                Defendants-Appellants.


Before: TUKEL, P.J., and SERVITTO and RICK, JJ.

PER CURIAM.

         Defendants appeal, by leave granted, the partial denial of their motion for summary
disposition.1 We reverse and remand for entry of summary disposition in favor of defendants on
all of plaintiff’s claims.2

         Plaintiff held the position of Second Deputy Fire Commissioner with the City. He took a
leave of absence from his position under the FMLA from June 7, 2016 to September 7, 2016.
When his FMLA leave period ended, the medical professional who was treating plaintiff provided
a letter to the City that plaintiff should be allowed to remain on “extended medical leave.” Pursuant
to the City’s Human Resources Rules, the City began to investigate the request for a medical leave



1
 Holt v Detroit, unpublished order of the Court of Appeals, entered February 12, 2020 (Docket
No. 352163).
2
  In his responsive brief on appeal, plaintiff asserts that the trial court erred by dismissing his claim
for age discrimination. Plaintiff did not file his own application for leave to appeal that decision
or file a cross-appeal. This Court’s order granting defendants’ application for leave to appeal
limited the issues to those raised in that application and supporting brief. Moreover, as an appellee
who has not sought to cross-appeal, plaintiff cannot obtain a decision more favorable than was
rendered by the trial court. Reidenbach v Kalamazoo, 327 Mich App 174, 181-182; 933 NW2d
335 (2019). Accordingly, this Court does not have jurisdiction to review the dismissal of plaintiff’s
claim for age discrimination.


                                                  -1-
of absence and plaintiff was asked to appear for an independent medical examination (IME) by
Dr. Gerald Shiener on October 13, 2016. Plaintiff appeared for that examination and Dr. Shiener
requested that plaintiff submit to a complete blood count (CBC) test.

         While arrangements were made to set up the CBC test, on October 21, 2016, plaintiff
informed the City that he would be retiring and, for that reason, he would not need to appear for
the CBC test. During the interim, plaintiff inquired whether he could use accumulated sick leave
to remain off work until he reached his 25th work anniversary in March 2017, so he could retire
with 25 years of service. It is unclear whether plaintiff received appropriate responses or guidance
from the Human Resources staff about the use of sick leave. The only written request concerning
sick time that was provided as evidence was dated November 9, 2016—after plaintiff had
submitted his retirement notice. Plaintiff was also in communication with the Pension Board about
his retirement, but his supervisor, Eric Jones, denied being aware that plaintiff was under the care
of a doctor because plaintiff did not communicate about his absence with Jones or the executive
staff.

         The Human Resources representative working with the Fire Department also was not
officially notified of plaintiff’s retirement until after November 2016. Consequently, in November
2016, Jones sent plaintiff a letter advising him that his appointment as Second Deputy Fire
Commissioner was withdrawn, which meant that plaintiff reverted back to the last position he held.
The Human Resources representative also sent plaintiff a letter in November 2016, advising him
that he was considered absent without leave for not appearing for the CBC test. Plaintiff was able
to retire, but he had less than 25 years of service and he did not retire from the position of Second
Deputy Fire Commissioner, resulting in a lower pension. Instead of using his accumulated sick
leave to extend his years of service, plaintiff was paid for the value of his accumulated sick leave
after he retired.

        Thereafter, plaintiff brought this action against the City and his former supervisor, Eric
Jones, alleging violations of the FMLA and the Persons With Disabilities Civil Rights Act
(PWDCRA), MCL 37.1101 et seq., age discrimination under the Elliott-Larsen Civil Rights Act,
MCL 37.2101 et seq., public-policy violations, and violation of his rights under the Fourteenth
Amendment, contrary to 42 USC 1983. The trial court granted defendants’ motion for summary
disposition with respect to the age discrimination claim, but denied the motion with respect to
plaintiff’s remaining claims.3 This appeal followed.

                                  I.     STANDARD OF REVIEW

        This Court reviews de novo a trial court’s decision to grant or deny summary disposition.
Spiek v Dep’t of Transp, 456 Mich 331, 337; 572 NW2d 201 (1998). A motion under MCR
2.116(C)(8) tests the legal sufficiency of a complaint by the pleadings alone. Patterson v Kleiman,
447 Mich 429, 432; 526 NW2d 879 (1994). All well-pleaded factual allegations are accepted as
true, as well as any reasonable inferences or conclusions that can be drawn from the allegations.
Peters v Dep’t of Corrections, 215 Mich App 485, 486; 546 NW2d 668 (1996). Summary


3
 The court did dismiss the 42 USC 1983 claim against the City, but denied dismissal of that claim
against defendant Jones


                                                -2-
disposition is appropriate only if the claims are so clearly unenforceable as a matter of law that no
factual development could justify recovery. Dalley v Dykema Gossett, 287 Mich App 296, 305;
788 NW2d 679 (2010).

        A motion under MCR 2.116(C)(10) tests the factual support for a claim. A court must
consider the pleadings, affidavits, depositions, admissions, and any other documentary evidence
submitted by the parties, and view that evidence in the light most favorable to the nonmoving party
to determine if a genuine issue of material fact exists. MCR 2.116(G)(5); Maiden v Rozwood, 461
Mich 109, 118-120; 597 NW2d 817 (1999). Summary disposition should be granted if, except as
to the amount of damages, there is no genuine issue of material fact and the moving party is entitled
to judgment as a matter of law. Babula v Robertson, 212 Mich App 45, 48; 536 NW2d 834 (1995).
“A genuine issue of material fact exists when the record, giving the benefit of reasonable doubt to
the opposing party, leaves open an issue upon which reasonable minds might differ.” West v Gen
Motors Corp, 469 Mich 177, 183; 665 NW2d 468 (2003).

                              II. FAMILY MEDICAL LEAVE ACT

       Defendant first asserts that plaintiff did not establish a prima facie case of FMLA
discrimination. We agree.

       The FMLA allows employees to take up to 12 weeks of unpaid leave during any 12-month
period “because of a serious health condition that makes the employee unable to perform the
functions of the position of such employee.” 29 USC 2612(a)(1)(D). “The FMLA makes it
‘unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to
exercise, any right provided under’ the FMLA.” Woodman v Miesel Sysco Food Serv Co, 254
Mich App 159, 166-167; 657 NW2d 122 (2002), quoting 29 USC 2615(a)(1).

        The FMLA also provides that an employer may not “discharge or in any other manner
discriminate against any individual for opposing any practice made unlawful” by the FMLA, 29
USC 2615(a)(2). To establish a prima facie claim for retaliation under this provision of the FMLA,
a plaintiff is required to show that

       (1) she availed herself of a protected right under the FMLA by notifying [her
       employer] of her intent to take leave, (2) she suffered an adverse employment
       action, and (3) that there was a causal connection between the exercise of her rights
       under the FMLA and the adverse employment action. [Edgar v JAC Prod, Inc, 443
       F3d 501, 508 (CA 6, 2006).]

It is appropriate to apply the burden-shifting test articulated in McDonnell Douglas Corp v Green,
411 US 792; 93 S Ct 1817; 36 L Ed 2d 668 (1973), to retaliation claims under the FMLA that are
based solely upon circumstantial evidence. Edgar, 443 F3d at 508. Under this approach, once a
plaintiff establishes a prima facie FMLA claim, the burden shifts to the employer to offer a
legitimate, nondiscriminatory rationale for the adverse employment action. Id. If the employer
succeeds, the burden shifts back to the employee to show that the employer’s proffered reason was
a pretext for discrimination. Bryson v Regis Corp, 498 F3d 561, 570 (CA 6, 2007).

        When a retaliation claim is based on direct evidence, however, the employee is not required
to disprove other possible nonretaliatory reasons for the adverse action; the burden simply shifts


                                                -3-
to the employer to prove by a preponderance of the evidence that it would have made the same
decision absent the impermissible motive. Daugherty v Sajar Plastics, Inc, 544 F3d 696, 707 (CA
6, 2008). Direct evidence is evidence that, if believed, requires a conclusion that unlawful
discrimination was at least a motivating factor in the employer’s actions. Kocak v Community
Health Partners of Ohio, Inc, 400 F3d 466, 470 (CA 6, 2005). Direct evidence must establish not
only that the plaintiff’s employer was predisposed to discriminate, but also that the employer acted
on that predisposition. Hein v All America Plywood Co, Inc, 232 F3d 482, 488 (CA 6, 2000).

         Plaintiff argues that defendants violated the FMLA by failing to return him to his previous
position as a deputy commissioner after his FMLA leave expired, contrary to 29 USC 2614(a)(1)
(entitling a person who takes FMLA leave to be returned to his or her former position or an
equivalent position), or by retaliating against him for exercising his rights under the FMLA,
contrary to 29 USC 2615(a)(2).4 Plaintiff argues that he suffered an adverse employment action
when his appointment as a deputy commissioner was removed and when he was not allowed to
use accrued sick leave to reach his 25th work anniversary before retiring.

        The submitted evidence showed that plaintiff was permitted to use his full 12 weeks of
FMLA leave, which ended in September 2016. At that time, plaintiff could not return to work and
requested an additional medical leave of absence. The City took that request under advisement
and began the process to determine if plaintiff qualified for a medical leave of absence by asking
plaintiff to submit to an IME, which he did. On the basis of that examination, plaintiff was asked
to complete a CBC test. Thereafter, plaintiff notified the City of his intention to retire, and for that
reason he did not complete the CBC test. Approximately a month later, when plaintiff had not yet
formally completed the retirement process, and had also failed to obtain the requested CBC test or
return to work, defendants sent letters to plaintiff, dated November 22, 2016, advising him that his
appointment as deputy commissioner was being removed and he was considered absent without
leave from his position.

        There is no evidence to support plaintiff’s claim that he suffered an adverse employment
action as a result of taking a leave of absence under the FMLA. Specifically, there is no evidence
that defendants would not allow plaintiff to return to work at his former position once his FMLA
leave expired. Rather, it was plaintiff who sought to extend his leave from work. Further, when
the City asked plaintiff to complete an IME in conjunction with his request for a medical leave of
absence, and plaintiff was asked to complete a CBC test, it was plaintiff who at that point informed
the City that he would be retiring, and therefore, a CBC test was unnecessary. Plaintiff never
demonstrated that he was capable of performing the duties of his former position, or an equivalent
position, after his FMLA leave expired. See Cehrs v Northeast Ohio Alzheimer’s Research Ctr,
155 F3d 775, 784-785 (CA 6, 1998) (holding that the plaintiff failed to establish a genuine issue
of material fact regarding her FMLA claim when it was undisputed that she was capable of




4
  Although plaintiff alleged that his employment was terminated, he did not lose his employment.
Rather, appointment as a fire commissioner was withdrawn, which meant that he reverted back to
the last position he held. Also, the notice he received about being absent without leave from his
employment never went into effect.


                                                  -4-
performing the duties of her former position when her FMLA leave ended). See also Woodman,
254 Mich App at 190.

        While the record shows that there were communication problems between plaintiff and
defendants regarding when plaintiff wanted to retire and the possible use of sick leave to extend
plaintiff’s retirement until he accumulated 25 years of service, there simply is no evidence that
defendants retaliated against plaintiff because of his earlier FMLA leave. It was plaintiff who
initiated the retirement plans and who refused to take the requested CBC test, a requirement for
his requested medical leave, on the basis of his intention to retire. Moreover, plaintiff never
showed that he was capable of performing the duties of his former position at the end of the FMLA
period. Therefore, he cannot prove a violation of the FMLA.

        The record also shows that there is no genuine issue of material fact that plaintiff made a
voluntary decision to retire. Plaintiff relies on Schindewolf v City of Brighton, 107 F Supp 3d 804
(ED Mich, 2015), to argue that his decision to retire was not voluntarily made, and that he was
forced to retire because defendants violated the FMLA. In Schindewolf, the court addressed
whether the plaintiff’s claims under the FMLA and the PWDCRA were barred by his resignation,
which meant there was no adverse employment action by the defendant. Id. at 814-816. The
plaintiff argued that he resigned only because he was faced with an ultimatum to either resign or
face termination of his employment. Id. at 814. The court explained that an involuntary
resignation does not prevent a plaintiff from proving that he faced an adverse employment action:

               Defendants also argue that whether or not a constructive discharge occurred
       is a matter of state law, citing Weigold v. ABC Appliance Co., 105 Fed.Appx. 702,
       708 (6th Cir.2004). Yet the Court finds a Sixth Circuit case instructive where it
       considered whether an employee’s resignation was voluntary or involuntary in the
       context of a claim for disability discrimination under Ohio law and a violation of
       due process rights under section 1983. “In general, employee resignations are
       presumed to be voluntary.” Rhoads v. Board of Educ. of Mad River Local Sch.
       Dist., 103 Fed.Appx. 888, 895 (6th Cir.2004). However, “[a]n employee may rebut
       this presumption by producing evidence indicating that the resignation was
       involuntarily procured.” Id.

               Relevant to this inquiry are “(1) whether the employee was given an
               alternative to resignation, (2) whether the employee understood the
               nature of the choice [he] was given, (3) whether the employee was
               given a reasonable time in which to choose, and (4) whether the
               employee could select the effective date of resignation.” The mere
               fact that an employee is forced to choose between resignation and
               termination does not alone establish that a subsequent choice to
               resign is involuntary, provided that the employer had good cause to
               believe there were grounds for termination. On the other hand, an
               employee resigns involuntarily if, after being given a choice
               between resignation and termination, [he] is not granted sufficient
               time and opportunity to deliberate about the choice.




                                               -5-
       Id. at 895 (citations omitted); see also Dandridge v. North Am. Fuel Sys.
       Remanufacturing, LLC, 2015 WL 1197541, at *5 (W.D.Mich. Mar. 16, 2015)
       (applying Rhoads factors in a similar case, involving claims under FMLA).

               The Court also considers Defendants’ reliance on Lagrow v. County of
       Berrien, 2008 WL 5197120 (Mich.Ct.App. Dec. 11, 2008), to argue that a “forced
       choice” does not transform Plaintiff’s resignation into an actionable discharge.
       (Defs.’ Mot. Summ. J. 9.) In Lagrow, by the plaintiff’s account as the non-moving
       party, she was told by the county administrator that “he was terminating plaintiff’s
       employment with the county, offered plaintiff the opportunity to resign. Plaintiff,
       not wanting a termination on her record, accepted the opportunity, and submitted a
       letter, which she described as a ‘letter of resignation.’ Accordingly, the end of
       plaintiff’s employment with the county was a result of a resignation, not a
       termination.” Lagrow v. County of Berrien, 2008 WL 5197120, at *4
       (Mich.Ct.App. Dec. 11, 2008). Plaintiff claimed that her resignation was the
       product of duress, yet the court noted that Plaintiff’s boss ended the 9:00 a.m.
       meeting to reconvene at 9:30 a.m., to allow her time to consider her options and
       gave her access to an office in which she could use the telephone, where she
       unsuccessfully attempted to contact an attorney. She submitted a letter of
       resignation and told her boss that she did not want a termination on her record and
       she wanted the board of commissioners “to know that she had been required to
       make a choice between the two options.” Id. at *5. The court found that she
       “clearly understood that she had the choice of being terminated or resigning.” Id.

               The Court finds those factors the court considered in Lagrow not
       inconsistent with the factors considered in Rhoads. In Lagrow the allowance of
       time (less than a half hour) for the plaintiff to make a decision was among the
       factors leading the court to conclude that the “plaintiff has presented no evidence
       suggesting that [her boss], upon informing plaintiff that her employment with the
       county had come to an end, acted unlawfully and deprived her of the exercise of
       her free will.” Id. at *5. Plaintiff’s attempt to distinguish Lagrow because the
       plaintiff had specifically requested the opportunity to resign as an alternative to
       termination, and Mr. Schindewolf did not.

In Schindewolf, 107 F Supp 3d at 816, the court held that the plaintiff was not foreclosed from
proving his claim merely because he had resigned his position, stating:

               Here, the evidence “is not so one-sided that Defendant[s] must prevail as a
       matter of law.” Dandridge, 2015 WL 1197541, at *5. The parties do not dispute
       that it was made clear in the July 23, 2013 meeting that “when the meeting was
       concluded” Mr. Schindewolf “was no longer going to be working for the City of
       Brighton” and that he “had the option to resign immediately and he chose to resign.”
       (Foster Dep. 125 and Schindewolf Dep. 102, 108, Defs.’ Mot. Summ. J. Exs. 1, 2.)
       Defendant Foster testified that he concluded the meeting by telling Mr.
       Schindewolf that if he chose the option to resign, then Defendant Foster would
       provide him with a letter of reference. (Foster Dep. 167.)



                                               -6-
               Taken in the light most favorable to the non-moving Plaintiff, the evidence
       may support a finding that Plaintiff was given an alternative to resigning, which
       was termination, yet also shows that a decision to terminate Plaintiff had already
       been made at the time Plaintiff was given this option. There is no indication that
       Plaintiff did not understand the nature of the choice he was given. Unlike Lagrow,
       Mr. Schindewolf had no time, not even a few minutes, outside of the meeting to
       consider the options of resigning or being terminated. Additionally, he was not
       given the choice of a resignation date. Cf. Rhoads, 103 Fed.Appx. at 895 (the
       plaintiff had requested resignation in lieu of termination and was given between
       10:00 a.m. and 5:00 p.m. to make her decision; “[a]lthough this time frame was
       perhaps not as lengthy as [the plaintiff] would have liked, she was not pressured to
       make her decision immediately or otherwise coerced into making an uninformed
       judgment.”).

              Defendants’ first argument that Plaintiff cannot establish an adverse
       employment action because he “resigned” does not alone warrant granting
       judgment in favor of Defendants on the remaining claims where, considering the
       evidence in the light most favorable to the non-moving party, there is a material
       question of fact whether Plaintiff’s resignation was voluntary.

         This case is factually distinguishable from Schindewolf. There is no evidence in this case
that plaintiff was presented with a choice between retirement and either demotion or termination.
On the contrary, it was plaintiff who initiated the retirement plans in October 2016, in response to
the City’s request that plaintiff submit to the CBC test. Plaintiff declined to submit to the CBC
test, stating that it was unnecessary in light of his plan to retire. It was approximately a month
later, when plaintiff still had not followed through with the requested CBC test, that defendants
sent plaintiff the letters in November 2016, advising him that his appointment as deputy
commissioner was withdrawn and he was considered absent without leave. To the extent that those
actions can be considered adverse employment actions, there is no factual support for plaintiff’s
claim that they forced him to make a choice about his employment future, given that he had already
announced his decision to retire well before then. There simply is no genuine issue of material
fact regarding whether plaintiff was forced to choose retirement under duress. The facts showed
that plaintiff initiated those plans and he was allowed ample time to make a decision about his
retirement before the alleged adverse employment decisions were made.

        In addition, there is no evidence supporting plaintiff’s claim that he was forced to decide
between retiring or resigning. He had the option to continue to pursue a medical leave of absence
beyond his FMLA leave or request that he be able to use sick leave. Instead of pursuing either
option, he submitted his request to retire on October 21, 2016, before defendants made any decision
about extending his leave of absence.

       Furthermore, even if defendants’ actions in November 2016, notifying plaintiff that his
appointment as deputy commissioner was withdrawn and he was considered absent without leave,
are considered adverse employment actions, there were legitimate, nondiscriminatory reasons for
those actions because it is undisputed that plaintiff neither returned to work nor submitted to the
requested CBC test, which was necessary for defendants to determine if a medical leave was
permissible. Defendants were investigating plaintiff’s request for a medical leave of absence as


                                                -7-
required by the Human Resources Department’s Rule 14(4)(a). When plaintiff stopped
cooperating with that investigation, defendants had a legitimate, nondiscriminatory reason for not
reinstating him after his FMLA leave period ended and he did not return to work. Plaintiff does
not dispute that he failed to return to work and did not obtain the requested CBC test.

        It appears there was some confusion stemming largely from plaintiff’s initial request for a
medical leave of absence, which is different from an employee’s use of sick leave to remain off
work after FMLA leave expires. While plaintiff asserts that he wanted to use his accumulated sick
time rather than seek a medical leave, the letter submitted to defendants from plaintiff’s doctor
specifically requested “extended medical leave.” There is evidence that when plaintiff sought
clarification of the differences, the City’s Human Resources staff did not promptly respond to
plaintiff’s inquiries. However, there simply is no evidence that the handling of plaintiff’s situation
involved discrimination or retaliation related to plaintiff’s previous use of FMLA leave,
particularly when defendants were expecting plaintiff to return to his position and it was plaintiff,
not defendants, who initiated the retirement plans that led to plaintiff’s separation.

        Accordingly, the trial court erred by denying defendants’ motion for summary disposition
of plaintiff’s FMLA claim.

                  III. PERSONS WITH DISABILITIES CIVIL RIGHTS ACT

        Defendants also argue that the trial court erred by denying their motion for summary
disposition on plaintiff’s PWDCRA claim. We agree.

        In his complaint, plaintiff alleged that defendants discriminated against him because of his
medical disability, contrary to MCL 37.1102. He argued that the City, as a place of public
accommodation and an institution providing a public service, had a duty not to deny him the full
and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations
of a place of public accommodation or service because of his disability. Plaintiff alleged that he
was harassed and discriminated against because of his disability. He later clarified that this claim
involved his allegation that defendants refused to allow him to use his accumulated sick leave
because of his disability.

        Defendants emphasized in their motion for summary disposition that plaintiff did not
produce any evidence that they denied him the use of his sick leave because he had a disability.
Instead of completing the process for approval of his medical leave of absence, plaintiff chose to
retire and did not request use of his sick leave. Moreover, he was fully paid for his unused sick
leave after his retirement. Defendants also argued that plaintiff could not prove that he had a
disability within the meaning of the PWDCRA because he admitted that he was unable to perform
the duties of his position, as required by MCL 37.1103(d)(i)(A). The trial court denied defendants’
motion on this claim without providing any analysis.

       MCL 37.1102 provides:

               (1) The opportunity to obtain employment, housing, and other real estate
       and full and equal utilization of public accommodations, public services, and
       educational facilities without discrimination because of a disability is guaranteed
       by this act and is a civil right.


                                                 -8-
               (2) Except as otherwise provided in article 2, a person shall accommodate a
       person with a disability for purposes of employment, public accommodation, public
       service, education, or housing unless the person demonstrates that the
       accommodation would impose an undue hardship.

Plaintiff argues that defendants violated MCL 37.1102 by not allowing him to use his sick leave
after his FMLA leave expired. He contends that the City, as part of its obligation to accommodate
those with disabilities, owed him the right to allow him to use his accumulated sick leave and that
defendants discriminated against him by not allowing him to use his accrued leave until he reached
25 years of service. The problem with plaintiff’s argument is that MCL 37.1102 represents the
Legislature’s explanation of the purpose behind the PWDCRA. MCL 37.1102, standing alone,
does not set forth a claim for relief under the PWDCRA. Instead, plaintiff must refer to other
portions of that act to establish a cause of action under the PWDCRA.

      Plaintiff appears to rely on the public accommodation section of the PWDCRA, MCL
37.1301 et seq. MCL 37.1301 defines the terms used in that portion of the act:

                (a) “Place of public accommodation” means a business, educational
       institution, refreshment, entertainment, recreation, health, or transportation facility
       of any kind, whether licensed or not, whose goods, services, facilities, privileges,
       advantages, or accommodations are extended, offered, sold, or otherwise made
       available to the public.

               (b) “Public service” means a public facility, department, agency, board, or
       commission owned, operated, or managed by or on behalf of this state or a
       subdivision of this state, a county, city, village, township, or independent or
       regional district in this state or a tax exempt private agency established to provide
       service to the public, except that public service does not include a state or county
       correctional facility with respect to actions or decisions regarding an individual
       serving a sentence of imprisonment.

MCL 37.1302 sets forth what conduct is prohibited:

               Except where permitted by law, a person shall not:

                (a) Deny an individual the full and equal enjoyment of the goods, services,
       facilities, privileges, advantages, and accommodations of a place of public
       accommodation or public service because of a disability that is unrelated to the
       individual’s ability to utilize and benefit from the goods, services, facilities,
       privileges, advantages, or accommodations or because of the use by an individual
       of adaptive devices or aids.

               (b) Print, circulate, post, mail, or otherwise cause to be published a
       statement, advertisement, or sign which indicates that the full and equal enjoyment
       of the goods, services, facilities, privileges, advantages, and accommodations of a
       place of public accommodation or public service will be refused, withheld from, or
       denied an individual because of a disability that is unrelated to the individual’s
       ability to utilize and benefit from the goods, services, facilities, privileges,


                                                -9-
       advantages, or accommodations or because of the use by an individual of adaptive
       devices or aids, or that an individual’s patronage of or presence at a place of public
       accommodation is objectionable, unwelcome, unacceptable, or undesirable because
       of a disability that is unrelated to the individual’s ability to utilize and benefit from
       the goods, services, facilities, privileges, advantages, or accommodations or
       because of the use by an individual of adaptive devices or aids.

A disability under this portion of the PWDCRA does not require evidence that the plaintiff can
perform the duties of his employment.        Compare MCL 37.1103(d)(i)(A) and MCL
37.1103(d)(i)(B).

         In Gazette v City of Pontiac, 212 Mich App 162, 167-168; 536 NW2d 854 (1995), this
Court addressed this type of claim under the former Handicappers’ Civil Rights Act (HCRA),
stating:

               Article 3 of the HCRA prohibits the denial of access to public
       accommodations or public services because of a handicap. In order to establish a
       prima facie case of discrimination under Article 3, a plaintiff must allege that (1)
       he is “handicapped” as defined in the statute, (2) the handicap is unrelated to his
       ability to utilize and benefit from a place of public accommodation or public
       service, and (3) he has been discriminated against in one of the ways set forth in
       the statute. MCL 37.1103(e)(i)(B) . . . ; MCL 37.1302 . . . ; Miller v Detroit, 185
       Mich App 789, 792, 462 NW2d 856 (1990).

        Plaintiff is correct that the City, specifically its Fire Department, qualifies as a public
service. See Gazette, 212 Mich App at 169. As a place of public service, the City cannot
discriminate with regard to the services offered to individuals. See Haynes v Neshewat, 477 Mich
29, 37-39; 729 NW2d 488 (2007). However, plaintiff presented no evidence that he was denied
the use of his sick leave because of a disability. As previously discussed, the City was evaluating
plaintiff’s request for a medical leave of absence when plaintiff decided to retire. Because plaintiff
chose to end the process for obtaining a medical leave of absence before a decision was made on
that request, there is no support for his claim that he was denied the right to use sick leave due to
his disability. Accordingly, the trial court erred by denying defendant’s motion for summary
disposition of plaintiff’s PWDCRA claim.

                                       IV. PUBLIC POLICY

        Defendants also argue that the trial court erred by denying their motion for summary
disposition with respect to plaintiff’s claim regarding a public-policy violation. We also agree.

        In Count IV of his complaint, plaintiff alleged that defendants violated the public policy of
Michigan by denying “[p]laintiff’s right to utilize accumulated and available sick time; and/or
[p]laintiff’s right to explore and seek to retire from his employment.” He alleged that defendants
discharged him because he was seeking to use available sick time and exploring retirement.
Defendants argued in their motion for summary disposition that plaintiff did not establish a prima
facie case for violation of this state’s public policy because this theory applies only to at-will




                                                 -10-
employment, subject to certain exceptions, none of which were demonstrated by plaintiff, who
also was not an at-will employee.

        “Michigan law generally presumes that employment relationships are terminable at the will
of either party.” Landin v Healthsource Saginaw, Inc, 305 Mich App 519, 523; 854 NW2d 152
(2014). An exception to the at-will employment doctrine exists “ ‘based on the principle that some
grounds for discharging an employee are so contrary to public policy as to be actionable.’ ” Id.,
quoting Suchodolski v Mich Consol Gas Co, 412 Mich 692, 695; 316 NW2d 710 (1982). “Most
often these proscriptions are found in explicit legislative statements prohibiting the discharge,
discipline, or other adverse treatment of employees who act in accordance with a statutory right or
duty.” Suchodolski, 412 Mich at 695. There are three “public policy” exceptions to the general
rule of at-will employment. An employer may not terminate an employee for “exercising a right
guaranteed by law, executing a duty required by law, or refraining from violating the law.” Landin,
305 Mich App at 526.

        Our Supreme Court has applied the public-policy exception for wrongful-discharge claims
only in at-will employment relationships. See also Phillips v Butterball Farms Co, Inc (After
Second Remand), 448 Mich 239; 531 NW2d 144 (1995); Clifford v Cactus Drilling Corp, 419
Mich 356, 360; 353 NW2d 469 (1984). The trial court agreed with defendants that pursuant to
MCL 38.514,5 plaintiff, a firefighter, was a just-cause employee. In light of that statute, plaintiff
has not shown that he was an at-will employee such that a public-policy exception can be applied
to his employment. Further, MCL 38.514 does not address any right to use accumulated sick leave.
Not only was plaintiff not an at-will employee, he also made the decision to retire before his earlier
request for medical leave was resolved. Accordingly, there is no factual basis for establishing a
claim involving termination of plaintiff’s employment for reasons that violate public policy.

        To the extent that plaintiff’s appointment as deputy fire commissioner was at will, plaintiff
also has not shown that his removal from that position violated any public-policy based exception
to the general rule of at-will employment. Plaintiff failed to communicate with Jones’s office and,
in any event, that removal occurred approximately a month after plaintiff announced his intention
to retire. Moreover, there was no evidence that Jones was aware of plaintiff’s medical leave


5
    MCL 38.514 provides, in relevant part:
                 The tenure of each person holding an office, place, position, or employment
         under this act shall be only during good behavior and efficient service, and any
         person may be removed or discharged, suspended without pay, and deprived of
         vacation privileges or other special privileges by the civil service commission for
         incompetency, inefficiency, dishonesty, drunkenness, immoral conduct,
         insubordination, discourteous treatment to the public, neglect of duty, a violation
         of this act or of the rules of the commission, or for any other failure of good
         behavior, or for any other acts of misfeasance, malfeasance, or nonfeasance in
         office. However, a member of any fire . . . department encompassed by this act
         shall not be removed, discharged, reduced in rank or pay, suspended, or otherwise
         punished except for cause, and in no event until he or she has been furnished with
         a written statement of the charges and the reasons for the actions . . ..



                                                -11-
request after the FMLA leave expired. There was no evidence supporting an inference that plaintiff
was removed from his deputy commissioner position for exercising any right guaranteed by law,
executing a duty required by law, or refraining from violating the law. Thus, plaintiff did not show
that his removal as deputy commissioner was for reasons contrary to public policy.

        Plaintiff appears to alternatively argue that he had a property interest in his right to accrued
sick leave, citing Ramsey v Bd of Ed of Whitley Co, 844 F2d 1268 (CA 6, 1988). In that case, a
school board reduced a teacher’s accumulated sick leave days, which reduced her compensation
for sick leave days when she retired. The Sixth Circuit Court of Appeals agreed that the plaintiff
had a property right in accumulated sick leave based on a state statute and the defendant’s
recording of accumulated sick leave on the plaintiff’s sick leave cards. Id. at 1272. The court
concluded, however, that she could not proceed with her action under 42 USC 1983 because “an
interference with a property interest in a pure benefit of employment, as opposed to an interest in
the tenured nature of the employment itself, is an interest that can be and should be redressed by a
state breach of contract action and not by a federal action under section 1983.” Id. at 1274-1275.
There is no dispute that plaintiff had an interest in accumulated sick leave, but plaintiff does not
explain how this interest supports a public-policy claim, especially where it is undisputed that
plaintiff was fully paid for his unused sick leave upon his retirement.

        Accordingly, the trial court erred by failing to dismiss plaintiff’s claim that defendants
violated public policy with regard to plaintiff’s decision to leave his position with the City.

                                          V. 42 USC 1983

       Defendants also argue that the trial court erred by not dismissing plaintiff’s 42 USC 1983
claim against defendant Jones. We agree.

        Defendants argued in their motion for summary disposition that plaintiff failed to present
evidence to show that similarly situated nondisabled employees were treated differently or that he
was denied the right to use sick leave because of his alleged disability. For the same reasons that
plaintiff’s claim under the PWDCRA failed, his claim under 42 USC 1983 could not succeed.
Plaintiff also failed to establish that a custom, policy, or practice of the City was the moving force
behind an alleged violation of his constitutional rights.

        Plaintiff responded that defendants were liable under 42 USC 1983 for not providing the
proper supervision and training to prevent the type of unlawful, discriminatory behavior that
occurred, and that there was no rational basis for plaintiff to be treated differently because of his
disability. He argued that defendants could not articulate any rational basis for denying him the
right to use his accumulated sick days and for his subsequent termination from employment,
although plaintiff did not lose his position with the Fire Department, but only was removed from
his appointment as a fire commissioner.

       At the hearing on defendant’s motion, plaintiff changed or clarified his argument. There,
he argued that Jones was the person who sent the letter informing him that he was being treated as
absent without leave because he did not complete the process for a medical leave, even though
Kemia Crosson, the City’s Human Resources representative, signed the letter and she testified that
she sent it. Plaintiff argued that because Crosson worked on behalf of the Fire Department and



                                                 -12-
her office was near Jones’s office, Jones must have been involved in the decision, conveyed by
Crosson, to require plaintiff to submit to an IME and to deny plaintiff’s request to use his sick
days.

        The trial court dismissed plaintiff’s claim under 42 USC 1983 against the City, but not
Jones, stating:

                Right, and as I was beginning to say, and I don’t know if I completed my
       thought, that taking the evidence in a light most favorable to the nonmoving party,
       as it relates to the claim against Mr. Jones, the Court finds that there is a viable
       claim that should be submitted to the trier of fact on the 14th Amendment, based on
       the US—42 USC 1983, however, the Court doesn’t find that it’s—there’s a viable
       claim against the City of Detroit. So, that is it’s granted as to the City of Detroit
       only.

        To pursue a claim under 42 USC 1983, a plaintiff must prove a violation of a federal
constitutional right. Mettler Walloon, LLC v Melrose Twp, 281 Mich App 184, 196; 761 NW2d
293 (2008). Plaintiff appears to argue that he was the victim of discrimination with regard to his
disability and his request to use sick leave to extend his service time before he retired, contrary to
the Equal Protection Clause of the Fourteenth Amendment.

        As previously discussed, while plaintiff was disabled from work and was seeking approval
for a medical leave of absence, he chose to retire instead of completing the process for obtaining
approval of his medical leave request. Plaintiff made the request to use sick leave after he had
already requested to retire. Because plaintiff made the decision to retire before any decision could
be made on his request for a medical leave, and before he made any request to use sick leave, there
is no evidence that his disability was a factor in the decision not to allow him to use sick days.

       Moreover, in Payton v Detroit, 211 Mich App 375, 402-403; 536 NW2d 233 (1995), this
Court explained that additional evidence is required to prove a claim under 42 USC 1983 against
a supervisor:

               With regard to defendant Hart, as a supervisory official, his liability under
       §1983 must be based on more than his right to control employees. Bellamy v
       Bradley, 729 F2d 416, 421 (CA6, 1984). A supervisory official’s liability under
       §1983 cannot be based solely on the theory of respondeat superior. Id. In order for
       plaintiff to hold Hart liable for violations of his civil rights,

               [t]here must be a showing that the supervisor encouraged the
               specific incident of misconduct or in some other way directly
               participated in it. At a minimum, a § 1983 plaintiff must show that
               a supervisory official at least implicitly authorized, approved or
               knowingly acquiesced in the unconstitutional conduct of the
               offending subordinate. [Id.]

              For example, in Smith v Heath, 691 F2d 220 (CA 6, 1982), a police
       supervisory officer was liable under § 1983 because he, as the officer in charge of



                                                -13-
       the investigation, was directly responsible for and personally participated in the
       unconstitutional search of the plaintiff’s home.

               In this case, Hart was not directly involved in the investigation or
       prosecution of plaintiff. At trial, plaintiff’s evidence showed that defendant Hale
       informed Hart of plaintiff’s arrest and confessions. However, this evidence is
       insufficient to support a finding that Hart authorized, approved, or knowingly
       acquiesced in the alleged unconstitutional conduct of Hale, Ridling, and the other
       Squad 7 officers. Accordingly, plaintiff’s judgment against Hart under § 1983 is
       reversed and the case is remanded for entry of a judgment in favor of defendant
       Hart.

        Plaintiff did not produce evidence to support a claim under 42 USC 1983 against Jones.
This claim involves plaintiff’s argument that he was not allowed to use sick leave to extend his
service time so that he would reach 25 years of service before he retired. There is no evidence that
Jones had any involvement in handling the request for sick leave or how his pension was
calculated. Those matters were handled by Human Resources and the Pension Board. Although
plaintiff argues that Crosson’s office was near Jones’s office, that is not enough to show that Jones
had any involvement in plaintiff’s request to use sick leave to extend his years of service. Thus,
plaintiff has not shown that he has a claim against Jones under 42 USC 1983. Accordingly, we
reverse the trial court’s decision denying summary disposition of this claim with respect to Jones.

       Reversed and remanded.

                                                              /s/ Jonathan Tukel
                                                              /s/ Deborah A. Servitto
                                                              /s/ Michelle M. Rick




                                                -14-